



Exhibit 10.4
CONTINENTAL BUILDING PRODUCTS, INC.
AMENDED AND RESTATED
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL PLAN
Article 1 - Introduction
1.1 Purpose of Plan. The Company considers it essential and in the best
interests of the Company and its stockholders to promote and preserve the
continuous employment of key management personnel. The Compensation Committee
recognizes that, as is the case with many publicly held corporations, a Change
in Control, and the uncertainty and questions that it may raise among management
may result in departure or distraction of key management personnel to the
detriment of the Company and its stockholders. Therefore, the Compensation
Committee has adopted this Continental Building Products, Inc. Amended and
Restated Executive Severance and Change in Control Plan (the “Plan”) to enable
certain key management personnel to devote their full and continued attention to
the Company’s business affairs during the crucial (and often tumultuous) period
preceding and immediately following a Change in Control. The Plan is also
intended to provide for severance payments to a Participant whose employment is
terminated under certain circumstances not involving a Change in Control. This
Plan document is also the summary plan description of the Plan.
1.2 Effective Date. The Plan was initially adopted on November 5, 2015, and was
amended and restated on May 2, 2017 (the “Effective Date”).
Article 2 - Definitions
Whenever used herein, the following terms have the following meanings unless a
different meaning is clearly intended:
2.1 “Accrued Obligations” means: (a) Base Salary and other benefits earned by a
Participant through the Date of Termination that remains unpaid; (b) any bonus
earned with respect to any period which ended prior to the Date of Termination,
which remains unpaid; (c) any reimbursement or payment due to the Participant on
or prior to the Date of Termination, which remains unpaid; and (d) the value of
any unused vacation or other paid-time off determined under the Company’s
personnel policy. These amounts will be paid no later than thirty (30) days
after the Participant’s Date of Termination and where applicable will be based
on the rate of compensation and value of benefits in effect on the Participant’s
Date of Termination.
2.2 “Administrator” means the Compensation Committee, or such other person or
committee as may be appointed from time to time by the Board or Compensation
Committee to supervise administration of the Plan.
2.3 “Applicable Severance Period” means (a) with respect to a Tier I Executive,
the period of twenty-four (24) months immediately following the Tier I
Executive’s Date of Termination; and (b) with respect to a Tier II Executive,
the period of twelve (12) months immediately following the Tier II Executive’s
Date of Termination.
2.4 “Base Salary” means the Participant’s annual rate of base salary in effect
as of the Date of Termination.
2.5 “Benefit Multiplier” means (a) with respect to a Tier I Executive, two (2);
and (b) with respect to a Tier II Executive, one (1).
2.6 “Board” means the Company’s Board of Directors.
2.7 “Bonus Amount” means the Participant’s annual bonus target opportunity in
effect during the year of the Participant’s Termination.
2.8 “Cause” means the Participant’s (a) willful and continued failure to
substantially perform assigned duties for the Company (other than any such
failure resulting from the Participant’s disability) if such failure to perform
is not fully cured by the Participant within ten (10) days after he or she
receives written notice of such failure from the Company; (b) gross misconduct
which is materially and demonstrably injurious to the Company; (c) willful
violation of any of the covenants contained in Article 8 of this Plan; (d)
conviction of, or plea of nolo contendere, to (i) a felony or (ii) any other
crime which, in the reasonable opinion of the Company, could adversely affect
the business or reputation of the Company; (e) commission of an act of
misappropriation, fraud, embezzlement, or material breach of fiduciary duty to
the Company; or (f) a material violation of the Company’s code of conduct or any
other policy of the Company that applies to the Participant.




--------------------------------------------------------------------------------







2.9 “Change in Control” means an event that shall be deemed to have occurred on
any of the following:
(a) at any time during a period of twelve (12) consecutive months, the Incumbent
Directors cease for any reason other than death to constitute at least a
majority of the members of the Board; provided however, that any individual
becoming a director after the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the then Incumbent Directors shall also be treated as an Incumbent
Director;
(b) the acquisition by any person or group (within the meaning of Sections 13(d)
and 14(d)(2) of the Exchange Act), other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of thirty-five percent (35%) or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors of the Company
provided, however, that the provisions of this paragraph (b) shall not include
the acquisition of voting securities by any entity or person with respect to
which that acquirer has filed SEC Schedule 13G (or any successor form or filing)
indicating that the voting securities were not acquired and are not held for the
purpose of or with the effect of changing or influencing, directly or
indirectly, the Company’s management or policies, unless and until that entity
or person indicates that its intent has changed by filing SEC Schedule 13D (or
any successor form or filing);
(c) the consummation of a merger, consolidation or other business combination of
the Company with or into another entity, or the acquisition by the Company of
assets or shares or equity interests of another entity, as a result of which the
stockholders of the Company immediately prior to such merger, consolidation,
other business combination or acquisition, do not, immediately thereafter,
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from such merger,
consolidation or other business combination of the Company;
(d) the sale or other disposition of all or substantially all of the assets of
the Company; or
(e) the liquidation or dissolution of the Company.
Notwithstanding the foregoing, with respect to any amount payable under this
Plan that is subject to Code Section 409A (and for which no exception applies),
a Change in Control shall not be deemed to have occurred unless the events or
circumstances constituting a Change in Control also constitute a “change in
control event” within the meaning of Code Section 409A and the Treasury
Regulations promulgated thereunder.
2.10 “CIC Participant” means a Participant who the Compensation Committee has
designated as an individual eligible for the additional change in control
benefits set forth in Article 5. Exhibit A sets forth the list of CIC
Participants as of the Effective Date, which may be amended by the Compensation
Committee as described in Section 3.3.
2.11 “Code” means the Internal Revenue Code of 1986, as amended.
2.12 “Company” means Continental Building Products, Inc., a Delaware
corporation, and any successor entity thereto, together with its Subsidiaries.
2.13 “Company Customer” means any person or entity to whom or which the Company
sold or provided Competitive Products during the twelve (12) month period
immediately preceding Participant’s termination of employment with the Company.
2.14 “Company Employee” means any person who was employed by the Company at any
time in the three (3) month period immediately preceding the date of the
potential hiring or solicitation for hiring by the Participant; provided
however, that the term Company Employee will not mean any person who was
terminated by the Company without cause prior to the potential hiring or
solicitation for hiring by the Participant.
2.15 “Company Prospective Customer” means any person or entity with whom or
which the Participant was aware the Company was involved in making a proposal or
provide Competitive Products during the twelve (12) month period immediately
preceding Participant’s termination of employment with the Company.
2.16 “Compensation Committee” means the Compensation Committee of the Board.


2

--------------------------------------------------------------------------------





2.17 “Competitive Products” means products and related services of the manner
and kind sold or provided by the Company to any customer at any time during the
twelve (12) month period immediately preceding Participant’s termination of
employment with the Company.
2.18 “Confidential Information” means any and all confidential, proprietary or
trade secret information of the Company not within the public domain, whether
disclosed, directly or indirectly, verbally, in writing (including
electronically) or by any other means in tangible or intangible form, including
that which is conceived or developed by the Participant applicable to or in any
way related to: (i) the present or future business of the Company; (ii) the
research and development of the Company; or (iii) the business of any client or
vendor of the Company. Such Confidential Information includes the following
property or information of the Company, by way of example and without
limitation, trade secrets, processes, formulas, data, program documentation,
customer lists, designs, drawings, algorithms, source code, object code,
know-how, improvements, inventions, licenses, techniques, all plans or
strategies for marketing, development and pricing, business plans, financial
statements, profit margins and all information concerning existing or potential
clients, suppliers or vendors. Confidential Information also means all similar
information disclosed to any member of the Company by third parties that is
subject to confidentiality obligations. The Company shall not be required to
advise the Participant specifically of the confidential nature of any such
information, nor shall the Company be required to affix a designation of
confidentiality to any tangible item, in order to establish and maintain its
confidential nature. Notwithstanding the preceding to the contrary, Confidential
Information shall not include general industry information or information that
is publicly available or readily discernable from publicly available product or
literature; information that the Participant lawfully acquires from a source
other than the Company or any client or vendor of any member of the Company
(provided that such source is not bound by a confidentiality agreement with any
member of the Company); information that is required to be disclosed pursuant to
any law, regulation, rule of any governmental body or authority, or stock
exchange, or court order; or information that reflects employee’s own skills,
knowledge, know-how and experience gained prior to employment or service and
outside of any connection to or relationship with the Company.
2.19 “Date of Termination” means the date of the Participant’s Termination for
purposes of receiving benefits under the terms of this Plan.
2.20 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules, regulations and guidance thereunder. Any reference to a
provision in ERISA shall include any successor provision thereto.
2.21 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.22 “Excise Tax” means the excise tax imposed by Code Section 4999, together
with any interest or penalties imposed with respect to such tax.
2.23 “Good Reason” means any of the following to which a Participant has not
consented in writing: (a) a material diminution in the Participant’s Base
Salary; (b) a material diminution in the Participant’s authority, duties, or
responsibilities; (c) the relocation of the Participant to a facility or a
location more than fifty (50) or more miles from the Participant’s principal
business location at which the Participant must perform services for the
Company; or (d) any other action or inaction that constitutes a material breach
of the terms of this Plan; provided however, that such events shall not
constitute grounds for Good Reason termination unless such Participant has
provided notice to the Company of the existence of the one or more of the above
conditions within ninety (90) days of its initial existence, the Company has
been provided thirty (30) days to remedy the condition, and such Participant
terminates his or her employment with the Company within ninety (90) days
following the expiration of such cure period to the extent the condition remains
uncured.
2.24 “Incumbent Director” means the members of the Board on the Effective Date.
2.25 “Participant” means any full-time employee of the Company designated by the
Compensation Committee to participate in this Plan, whether as a Severance
Participant and/or a CIC Participant, including any beneficiary of either.
2.26 “Protected Period” means the period beginning on the effective date of the
Change in Control and ending on the date that is twenty-four (24) months
following the effective date of the Change in Control.
2.27 “Recoupment Policy” means the Company’s executive compensation recoupment
policy, as in effect on the Effective Date, or subsequently adopted thereafter,
and any amendments thereto.
2.28 “Restricted Area” means, with respect to each of: (i) wallboard products
for interior and exterior applications; and (ii) joint compounds and finishing
products; any state of the United States or province of Canada in which the
Company sold such products to any customer at any time during the twelve (12)
month period immediately preceding Participant’s termination of employment with
the Company.


3

--------------------------------------------------------------------------------





2.29 “Restricted Period” means (a) with respect to a Tier I Executive, the
period of twenty-four (24) months immediately following the Tier I Executive’s
termination of employment with the Company; (b) with respect to a Tier II
Executive, the period of twelve (12) months immediately following the Tier II
Executive’s termination of employment with the Company; or (c) such longer
period as may be ordered by a court in the event of any breach of the
Participant’s obligations under Article 8.
2.30 “Safe Harbor Cap” has the meaning set forth in Section 5.3(a).
2.31 “Severance Participant” means a Participant who the Compensation Committee
has designated as an individual eligible for the benefits set forth in
Article 6. Exhibit A sets forth the list of Severance Participants as of the
Effective Date, which may be amended by the Compensation Committee as described
in Section 3.3.
2.32 “Specified Employee” means any Participant who is a “specified employee”
(as defined under Code Section 409A), as determined by the Company in accordance
with Code Section 409A, on the Participant’s Date of Termination.
2.33 “Subsidiary” or “Subsidiaries” means any corporation, partnership, venture
or other entity in which the Company holds, directly or indirectly, a fifty
percent (50%) or greater ownership interest. The Compensation Committee may, at
its sole discretion, designate, on such terms and conditions as the Compensation
Committee shall determine, any other corporation, partnership, limited liability
company, venture or other entity a Subsidiary for purposes of this Plan.
2.34 “Termination” or “Terminates” means a “separation from service” from the
Company within the meaning of Treasury Regulation Section 1.409A-1(h).
2.35 “Tier I Executive” means any Participant designated by the Compensation
Committee as a Tier I Executive.
2.36 “Tier II Executive” means any Participant designated by the Compensation
Committee as a Tier II Executive.
Article 3 - Eligibility to Participate
3.1 Participation. The Administrator shall provide each Participant with a
notice in writing indicating that such Participant has been selected for
participation in the Plan as a Severance Participant and/or CIC Participant, and
the specific level (Tier I Executive or Tier II Executive) at which such
Participant shall participate, as of the date designated by the Compensation
Committee. The written notice may include such other provisions deemed necessary
or appropriate by the Administrator that are not inconsistent with the
provisions of the Plan.
3.2 Duration of Participation. A Participant shall cease to be a Participant in
the Plan if (a) the Participant terminates employment with the Company under
circumstances not entitling him or her to benefits under the Plan; (b) the
Participant is removed from participation in the Plan as described in Section
3.3; (c) the Participant breaches his or her obligations under Article 8; or (d)
the amounts and benefits payable under the Plan to a Participant who is entitled
to receive benefits under Article 4 have been paid or provided to the
Participant in full.
3.3 Changes to Participation.
(a) The Compensation Committee in its sole discretion may add or remove any
Severance Participant or CIC Participant from participation in the Plan as of
any date specified by the Compensation Committee, provided that no individual
may be removed from participation in the Plan as a CIC Participant (i) after the
Compensation Committee has knowledge of a possible transaction or event that, if
consummated, would constitute a Change in Control, unless and until the
Compensation Committee has determined that all transactions or events that, if
consummated, would constitute a Change in Control have been abandoned and will
not be consummated; or (ii) during the Protected Period.
(b) The Compensation Committee can add or remove any Severance Participant or
CIC Participant from participation in the Plan by an official record of
proceedings of the Compensation Committee, at which time Exhibit A will be
deemed to be amended by such record. The Administrator may update Exhibit A from
time to time without formal amendment to the Plan. In the event of a conflict
between the official record of proceedings of the Compensation Committee and
Exhibit A, the official record of proceedings of the Compensation Committee will
control.
Article 4 - Eligibility for Benefits
4.1 Termination Following a Change in Control. If following a Change in Control
(a) (i) the Company Terminates a CIC Participant without Cause, or (ii) a CIC
Participant Terminates for Good Reason by delivering to the Company a written
notice that specifies in reasonable detail the facts and circumstances claimed
to provide a basis upon which the CIC Participant believes that Good Reason has
arisen; provided that the Company does not cure such Good Reason event within 30
days after


4

--------------------------------------------------------------------------------





the notice is delivered, or the Company does not contest that Good Reason
exists; and (b) the Date of Termination is within the Protected Period, then the
Company will pay or provide to the CIC Participant the payments and benefits
described in Article 5.
4.2 Termination Not Connected with Change in Control. If the Company Terminates
a Participant (a) without Cause, or (b) a Participant Terminates for Good Reason
by delivering to the Company a written notice that specifies in reasonable
detail the facts and circumstances claimed to provide a basis upon which the
Participant believes that Good Reason has arisen; provided that the Company does
not cure such Good Reason event within 30 days after the notice is delivered, or
the Company does not contest that Good Reason exists; and (c) such Termination
is either (i) not connected with a Change in Control or (ii) connected with a
Change in Control but not within the Protected Period, then the Company will pay
or provide to the Participant the payments and benefits described in Article 6.
4.3 Termination for Any Other Reason. If the Participant Terminates for any
reason other than those described in either Section 4.1 or 4.2, including, but
not limited to, death, disability, voluntary retirement, termination by the
Company for Cause, or voluntary resignation, no payments or benefits will be
paid or due to or on behalf of the Participant under this Plan at any time.
Notwithstanding this Section 4.3, a Participant may be entitled to benefits
under other plans maintained by the Company if the terms of such plans provide
such benefits. 
4.4 Effect of Employment Agreement. If, at any time a Participant is employed by
the Company pursuant to an employment agreement (“Employment Agreement”), the
following rules of application will be applied:
(a) If a term is defined in the Plan and in the Employment Agreement and those
definitions are not identical, the definition contained in the Employment
Agreement will supersede and replace the definition contained in the Plan for
purposes of applying that term under both the Plan and the Employment Agreement;
and
(b) If an event or a series of related events entitle a Participant to payments
under both the Employment Agreement and Article 5 or Article 6, the Participant
will be entitled to the payments due under Article 5 or Article 6 reduced by the
amounts (if any) received under the Employment Agreement before the payments
become due under the Plan and no further payments will be due under the
Employment Agreement.
Article 5 - Change in Control Payments and Benefits
5.1 Change in Control Payments. If a CIC Participant is eligible for payments
and benefits under Section 4.1, the Company will:
(a) Pay the Accrued Obligations; and
Subject to the CIC Participant’s execution of the Release and the Release
becoming effective within the Release Execution Period (as these terms are
defined in Section 8.1), the Company will:
(b) Make a severance payment to the CIC Participant equal to the product of (i)
the Benefit Multiplier and (ii) the sum of such CIC Participant’s Base Salary
and Bonus Amount;
(c) Pay the actual bonus that would have been payable to the CIC Participant for
the calendar year that includes the Date of Termination based on actual
performance as if the CIC Participant had remained employed through the end of
such calendar year; provided, however, that such amount shall be adjusted on a
pro rata basis based on the number of days the CIC Participant was actually
employed during the bonus plan year in which the Date of Termination occurs;
(d) Continue for the Applicable Severance Period after the CIC Participant’s
Date of Termination, to provide for the CIC Participant’s continued benefit (and
that of all family members and other dependents who were enrolled in the
programs on the CIC Participant’s Date of Termination) all life, disability,
medical, dental and/or vision insurance programs in which the CIC Participant
(or members of the CIC Participant’s family or other dependents) was
participating or was covered immediately before the CIC Participant’s Date of
Termination. If the terms of any of the programs just described do not allow the
continued participation described in the preceding sentence, the Company will
(i) provide benefits that are substantially similar (including eligibility
conditions, conditions on benefits, the value of benefits and the scope of
coverage) to those provided by the life, disability, medical, dental and/or
vision insurance programs in which the CIC Participant (or members of the CIC
Participant’s family or other dependents) was participating immediately before
the CIC Participant’s Date of Termination and (ii) ensure that any eligibility
or other conditions on benefits under these programs, including deductibles and
co-payments, will be administered by applying the CIC Participant’s experience
under any predecessor program in which the CIC Participant (or members of the
CIC Participant’s family or other dependents) was participating immediately
before the CIC Participant’s Date of Termination. Notwithstanding the foregoing
provisions of this Section 5.1(d), in the event the Company is unable to provide
any of the above promised benefits under its benefit plans, the Company will
reimburse the CIC Participant for amounts


5

--------------------------------------------------------------------------------





necessary to enable the CIC Participant to obtain similar benefits substantially
equal to what was provided to the CIC Participant immediately prior to the CIC
Participant’s Date of Termination taking into account the amount of co-payment
required by the CIC Participant. To the extent that any benefit extended under
this Section 5.1(d) would result in taxable compensation for the CIC
Participant, the CIC Participant shall be solely responsible for any such taxes.
Notwithstanding the foregoing, in the event a CIC Participant becomes reemployed
with another employer and becomes eligible to receive group health plan coverage
from such employer, the Company’s obligations under this Section 5.1(d) shall
cease as of the date such CIC Participant commences such new employment. The CIC
Participant shall promptly notify the Company of any such new employment; and
(e) Outstanding equity awards (other than equity awards granted in the calendar
year 2014) shall be treated as follows: (i) all outstanding and unvested stock
options and stock appreciation rights (“SARs”) shall immediately vest and (along
with all other outstanding and vested stock options and SARs) shall remain
exercisable for a period of ninety (90) days from the Date of Termination or the
last day of the stock option or SAR term, whichever occurs first; (ii) all
restrictions on unvested shares of restricted stock and unvested restricted
stock units shall immediately lapse, with such shares and units becoming
nonforfeitable (and payment in settlement of the restricted stock units will be
determined as set forth in the applicable award agreement) except to the extent
that an award meeting the requirements of a Replacement Award is provided to the
CIC Participant holding such award to replace or adjust such outstanding award
(a “Replaced Award”). An award shall qualify as a “Replacement Award” if: (a) it
has a value at least equal to the value of the Replaced Award as determined by
the Committee in its sole discretion; (b) it relates to publicly traded equity
securities of the Company or its successor in the Change in Control or another
entity that is affiliated with the Company or its successor following the Change
in Control; and (c) its other terms and conditions are not less favorable to the
Participant than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent Change in Control).
Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
the Replacement Award are satisfied shall be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.
Further, any unearned performance shares and unearned performance units granted
before January 1, 2017, shall be deemed to have been earned assuming achievement
of one-hundred (100) percent of target level performance and payment in
settlement of the performance units will be determined as set forth in the
applicable award agreement. Upon a termination of a CIC Participant’s employment
pursuant to Section 4.1 the Replacement Awards shall become fully vested,
exercisable, and free of restrictions. In the event that the scheduled
expiration date of an option or SAR shall fall within a blackout period that has
been declared by the Company and that applies to the CIC Participant, then the
expiration date shall automatically be extended until such time as fifteen (15)
consecutive business days have elapsed after the scheduled expiration date
without interruption by any applicable blackout period (but not past the last
day of the stock option or SAR term). Except as otherwise provided in this
Section 5.1(e), the treatment of any outstanding equity award previously granted
to the CIC Participant will be determined in accordance with the terms of the
equity plan and award agreement pursuant to which such award was granted.
(f) In addition to the payments and benefits described above, the CIC
Participant shall receive any other change in control benefits to which the CIC
Participant is entitled under any other plan, program or agreement with the
Company. Such benefits shall be provided in accordance with the terms and
conditions of the applicable plan, program or agreement.
5.2 Form and Timing of Change in Control Severance Payments. For all CIC
Participants, unless a payment delay is required under Section 7.4, the change
in control severance payments described in: (a) Section 5.1(a) shall be made in
a single lump sum no later than thirty (30) days after the CIC Participant’s
Date of Termination; (b) Section 5.1(b) shall be made in a single lump sum
payment within sixty (60) days following the Date of Termination; provided,
however, that if the Release Execution Period begins in one taxable year and
ends in another taxable year, payment will not be made until the beginning of
the second taxable year; and (c) Section 5.1(c) shall be made in a single lump
sum at the same time as annual bonuses are paid to other senior executives of
the Company but not later than March 15th next following the Date of
Termination.
5.3 Treatment Under Code Section 280G.
(a) Anything in the Plan or any other plan, arrangement or agreement to the
contrary notwithstanding, in the event it shall be determined that any payments
or benefits provided or to be provided by the Company to the CIC Participant or
for the CIC Participant’s benefit under the terms of this Plan or otherwise (the
“Covered Payments”), would be subject to an Excise Tax, then the Covered
Payments shall be either (i) provided to the CIC Participant in full, or (ii)
provided to the CIC Participant but reduced (but not below zero) to the maximum
amount that could be paid to the CIC Participant without giving rise to an
Excise Tax (the “Safe Harbor Cap”), whichever of the foregoing amounts, when
taking into account applicable federal, state, local and foreign income and
employment taxes, the Excise Tax, and any other applicable taxes, results in the
receipt by the CIC Participant, on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of the Covered Payments may
be taxable under the Excise Tax. The reduction of the Covered Payments, if
applicable, shall occur in


6

--------------------------------------------------------------------------------





accordance with Code Section 409A and in the following order: (i) any cash
severance payable to the CIC Participant, (ii) any other cash amount payable to
the CIC Participant, (iii) the acceleration of vesting of any equity-based
awards that are subject to performance vesting, (iv) the acceleration of vesting
of any equity-based awards that are not subject to performance vesting, and (v)
reduction of all other Covered Payments shall be made by the Company in its sole
discretion and consistent with the requirements of Code Section 409A. In the
case of the reductions of Covered Payments to be made pursuant to each of the
above-mentioned clauses, the cash payments to be reduced and the acceleration of
vesting to be cancelled shall be reduced or cancelled in the inverse order of
their originally scheduled dates of payment or vesting, as applicable, and shall
be so reduced (x) only to the extent that the Covered Payment would be treated
as a “parachute payment” within the meaning of Code Section 280G and (y) only to
the extent necessary to achieve the Safe Harbor Cap.
(b) All determinations required to be made under this Section 5.3 shall be made
by a public accounting firm that is retained by the Company to provide tax
advice as of the date immediately prior to the Change in Control (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the CIC Participant as requested by the Company. For purposes of
making the calculations required by this Section 5.3, the Accounting Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
the Code and other applicable legal authority. The Company and the applicable
CIC Participant shall furnish to the Accounting Firm such information and
documents as the Accounting Firm may reasonably request in order to make a
determination under this Section 5.3. Notwithstanding the foregoing, in the
event (i) the Compensation Committee shall determine prior to the Change in
Control that the Accounting Firm is precluded from performing such services
under applicable auditor independence rules or (ii) the Audit Committee of the
Board determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (iii) the Accounting Firm
is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Audit Committee shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All reasonable fees, costs and expenses incurred by the
Accounting Firm in connection with any calculations contemplated by this Section
5.3 shall be borne by the Company.
(c) If any good faith dispute arises regarding the determination of a payment of
an Excise Tax, then the Company shall pay any and all of the CIC Participant’s
professional fees and expenses relating to such dispute, including but not
limited to the CIC Participant’s reasonable attorney’s fees.
Article 6 - Severance Benefits
6.1 Severance Payments. If a Severance Participant is eligible for payments and
benefits under Section 4.2, the Company shall:
(a) Pay the Accrued Obligations; and
Subject to the Severance Participant’s execution of the Release and the Release
becoming effective within the Release Execution Period (as these terms are
defined in Section 8.1), the Company shall:
(b) Make a severance payment to the Severance Participant equal to the product
of (i) the Benefit Multiplier and (ii) the Severance Participant’s Base Salary;
(c) Pay the actual bonus that would have been payable to the Severance
Participant for the calendar year that includes the Date of Termination based on
actual performance as if the Severance Participant had remained employed through
the end of such calendar year; provided, however, that such amount shall be
adjusted on a pro rata basis based on the number of days the Severance
Participant was actually employed during the bonus plan year in which the Date
of Termination occurs;
(d) Continue for the Applicable Severance Period after the Severance
Participant’s Date of Termination, to provide for the Severance Participant’s
continued benefit (and that of all family members and other dependents who were
enrolled in the programs on the Severance Participant’s Date of Termination) all
life, disability, medical, dental and/or vision insurance programs in which the
Severance Participant (or members of the Severance Participant’s family or other
dependents) was participating or was covered immediately before the Severance
Participant’s Date of Termination. If the terms of any of the programs just
described do not allow the continued participation described in the preceding
sentence, the Company will (i) provide benefits that are substantially similar
(including eligibility conditions, conditions on benefits, the value of benefits
and the scope of coverage) to those provided by the life, disability, medical,
dental and/or vision insurance programs in which the Severance Participant (or
members of the Severance Participant’s family or other dependents) was
participating immediately before the Severance Participant’s Date of Termination
and (ii) ensure that any eligibility or other conditions on benefits under these
programs, including deductibles and co-payments, will be administered by
applying the Severance Participant’s experience under any predecessor program in
which the Severance Participant (or members of the Severance Participant’s


7

--------------------------------------------------------------------------------





family or other dependents) was participating immediately before the Severance
Participant’s Date of Termination. Notwithstanding the foregoing provisions of
this Section 6(d), in the event the Company is unable to provide any of the
above promised benefits under its benefit plans, the Company will reimburse the
Severance Participant for amounts necessary to enable the Severance Participant
to obtain similar benefits substantially equal to what was provided to the
Severance Participant immediately prior to the Severance Participant’s Date of
Termination taking into account the amount of co-payment required by the
Severance Participant. To the extent that any benefit extended under this
Section 6.1(d) would result in taxable compensation for the Severance
Participant, the Severance Participant shall be solely responsible for any such
taxes. Notwithstanding the foregoing, in the event a Severance Participant
becomes reemployed with another employer and becomes eligible to receive group
health plan coverage from such employer, the Company’s obligations under this
Section 6.1(d) shall cease as of the date such Severance Participant commences
such new employment. The Severance Participant shall promptly notify the Company
of any such new employment; and
(e) Outstanding equity awards (other than equity awards granted in the calendar
year 2014) shall be treated as follows: (i) all outstanding and unvested stock
options and SARs shall immediately vest on a pro rata basis based on the number
of days the Participant was actually employed during the vesting period up
through the Date of Termination over the total number of days in the vesting
period, and (along with all other outstanding vested stock options and SARs)
shall remain exercisable for a period of ninety (90) days from the Date of
Termination or the last day of the stock option or SAR term, whichever occurs
first; and (ii) all unvested shares of restricted stock and unvested restricted
stock units shall immediately be forfeited back to the Company. Further, any
unearned performance shares and unearned performance units granted before
January 1, 2017, shall be deemed to have been earned on a pro rata basis based
on the number of days the Severance Participant was actually employed during the
applicable performance period up through the Date of Termination over the total
number of days in the performance period, measuring actual performance achieved
as of the completion of the applicable performance period, and settlement of the
performance units will be determined as set forth in the applicable award
agreement. In the event that the scheduled expiration date of an option or SAR
shall fall within a blackout period that has been declared by the Company and
that applies to the Severance Participant, then the expiration date shall
automatically be extended until such time as fifteen (15) consecutive business
days have elapsed after the scheduled expiration date without interruption by
any applicable blackout period (but not past the last day of the stock option or
SAR term). Except as otherwise provided in this Section 6.1(e), the treatment of
any outstanding equity award previously granted to the Severance Participant
will be determined in accordance with the terms of the equity plan and award
agreement pursuant to which such award was granted.
6.2 Form and Timing of Severance Payments. For all Severance Participants,
unless a payment delay is required under Section 7.4, the non-change in control
severance payments described in: (a) Section 6.1(a) shall be made in a single
lump sum no later than thirty (30) days after the Severance Participant’s Date
of Termination; (b) Section 6.1(b) shall be payable in equal installments in
accordance with the Company’s normal payroll practices over the Applicable
Severance Period; provided, however, that if the Release Execution Period begins
in one taxable year and ends in another taxable year, payments will not begin
until the beginning of the second taxable year; provided further, that the first
installment payment will include all amounts that would otherwise have been paid
to the Severance Participant during the period beginning on the Date of
Termination and ending on the first payment date if no delay had been imposed;
and (c) Section 6.1(c) shall be made in a single lump sum at the same time as
annual bonuses are paid to other senior executives of the Company but not later
than March 15th next following the Date of Termination.
Article 7 - Conditions Affecting Payments
7.1 Other Benefits. Except as expressly provided in this Plan, a Participant’s
right to receive the payments and benefits described in Article 5 or Article 6
will not decrease the amount of, or otherwise adversely affect, any other
benefits payable to the Participant under any plan, program or agreement between
the Participant and the Company.
7.2 No Mitigation. Subject to Section 5.1(d) and Section 6.1(d) the Participant
is not required to mitigate the amount of any payment described in this Plan by
seeking other employment or otherwise, nor will the amount of any payment or
benefit provided for in Article 5 or Article 6 be reduced by any compensation
the Participant earns in any capacity after Termination or by reason of the
Participant’s receipt of or right to receive any retirement or other benefits on
or after Termination.
7.3 Withholding. The amount of any payment made under this Plan will be reduced
by amounts the Company is required to withhold with respect to any income, wage
or employment taxes imposed on the payment.
7.4 Payment Delay Required By Code Section 409A. Notwithstanding anything in the
Plan to the contrary, if a Participant is a Specified Employee on the Date of
Termination and the Participant is entitled to a payment and/or a benefit under
the Plan that is required to be delayed pursuant to Code
Section 409A(a)(2)(B)(i), then such payment or benefit, as the case may be,
shall not be paid or provided (or begin to be paid or provided) until the first
business day of the seventh month following the Date of Termination or, if
earlier, the date of the Participant’s death. The first payment that can be made
to the Participant


8

--------------------------------------------------------------------------------





following such postponement period shall include the cumulative amount of any
payments or benefits that could not be paid or provided during such postponement
period due to the application of Code Section 409A(a)(2)(B)(i) and thereafter,
any remaining payments will be paid without delay in accordance with their
original schedule.
Article 8 - Separation Agreement and Participant Obligations
8.1 Separation Agreement. The obligations of the Company to pay or provide the
payments and benefits described in Article 5 or Article 6 (excluding the Accrued
Obligations) are contingent on the Participant’s (for him/herself, his/her
heirs, legal representatives and assigns) agreement to execute a separation or
like agreement in the form and substance to be provided by Company, containing a
general release of the Company and their officers, directors, agents and
employees from any claims or causes of action of any kind that the Participant
might have, regarding his/her employment or the termination of that employment
and shall require that the Participant acknowledge and agree to be subject to
the Participant obligations set forth in Article 8, including specifically the
obligation to repay Plan benefits pursuant to Section 8.5 (the “Release”) and
such Release becoming effective within sixty (60) days following the
Participant’s Date of Termination (the 60-day period, the “Release Execution
Period”). The Participant understands that the release portion of the agreement
will apply to the maximum extent permitted by law to all claim(s) he or she
might have under any federal, state or local statute or ordinance, or the common
law, for employment discrimination, wrongful discharge, breach of contract,
violations of Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Employee Retirement Income Security Act, the Americans with
Disabilities Act, or the Family and Medical Leave Act, and all other claims
related in any way to the Participant’s employment or the termination of that
employment.
8.2 Confidential Information. Except as otherwise required by applicable law, a
Participant expressly agrees to keep and maintain Confidential Information
confidential and not, at any time during or subsequent to the Participant’s
employment with the Company, to use any Confidential Information for the
Participant’s own benefit or to divulge, disclose or communicate any
Confidential Information to any person or entity in any manner except (a) to
employees or agents of the Company that need the Confidential Information to
perform their duties on behalf of the Company or (b) in the performance of the
Participant’s duties to the Company. The Participant also agrees to notify the
Company promptly of any circumstance the Participant believes may legally compel
the disclosure of Confidential Information and to give this notice before
disclosing any Confidential Information.
8.3 Post-Employment Restrictions. The Participant acknowledges that the Company
has spent significant time, effort and resources protecting its Confidential
Information and customer goodwill. The Participant further acknowledges that the
Confidential Information is of significant competitive value to the Company the
industry in which it competes, and that the use or disclosure, even if
inadvertent, of such Confidential Information for the benefit of a competitor
would cause significant damage to the legitimate business interests of the
Company. Accordingly, in order to protect the legitimate business and customer
goodwill interests of the Company, to protect that Confidential Information
against inappropriate use or disclosure, and in consideration for the
Participant’s employment and the benefits provided to the Participant
(including, without limitation, the benefits payable to the Participant pursuant
to this Plan), the Participant agrees as follows:
(a) Non-Competition. During the Restricted Period, the Participant shall not,
without the prior written consent of the Administrator, engage in any position
in which the Executive, directly or indirectly, is providing Competitive
Products in the Restricted Area. The foregoing, however, shall not prevent the
Participant’s passive ownership of up to five percent (5%) or less of the equity
securities of any publicly traded company.
(b) Non-Solicitation of Employees. The Participant agrees that during the
Restricted Period, the Participant shall not, either directly or indirectly, on
his or her own behalf or in the service or on behalf of others, solicit,
recruit, or hire any Company Employee for a position of employment with an
entity that provides Competitive Products. This restriction includes and applies
to situations where a Company Employee initiates contact with the Participant.
The Participant also agrees that, during the Participant’s employment with the
Company and during the Applicable Severance Period, the Participant will not
provide the names of Company Employees to other persons or entities who might
have a potential interest in hiring such employee, or to any placement,
recruiting or headhunting firm.
(c) Non-Piracy of Company Customers. The Participant agrees that, during the
Restricted Period, the Participant will not, directly or indirectly, without the
Company’s written permission, solicit to provide, or provide, Competitive
Products to any Company Customer.
(d) Non-Piracy of Company Prospective Customers. The Participant agrees that,
during the Restricted Period, the Participant will not, directly or indirectly,
without the Company’s written permission, solicit to provide, or provide,
Competitive Products to any Company Prospective Customer.


9

--------------------------------------------------------------------------------





(e) Non-Interference with Business Contacts. The Participant agrees that, during
the Restricted Period, the Participant will not, directly or indirectly, without
prior written approval of the Administrator, interfere with the Company’s
relationship with any supplier, licensee, licensor, landlord, or other business
relation of the Company (each a “Business Contact”) by: (i) soliciting or
encouraging any Business Contact to terminate or diminish its relationship with
the Company; or (ii) seeking to persuade any such Business Contact to conduct
with any other person or entity any business or activity conducted between the
Business Contact and the Company, or, to the Participant’s knowledge, any
business or activity between the Business Contact and the Company under
consideration by the Company as of the Date of Termination.
8.4 Intellectual Property. The Participant hereby assigns to the Company all
rights, including, without limitation, copyrights, patents, trade secret rights,
and other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes, works of authorship, Confidential Information
or trade secrets (i) developed or created by the Participant, solely or jointly
with others, during the course of performing work for or on behalf of the
Company or any subsidiary of the Company, whether as an employee or independent
contractor, at any time during the Participant employment with the Company,
(ii) that the Participant conceives, develops, discovers or makes in whole or in
part during the Participant’s employment by the Company that relate to the
business of the Company or any subsidiary of the Company or the actual or
demonstrably anticipated research or development of the Company or any
subsidiary of the Company, (iii) that the Participant conceives, develops,
discovers or makes in whole or in part during or after the Participant’s
employment by the Company that are made through the use of any of the equipment,
facilities, supplies, trade secrets or time of the Company or any subsidiary of
the Company, or that result from any work the Participant performs for the
Company or any subsidiary of the Company or (iv) developed or created by the
Participant, solely or jointly with others, at any time before the Participant’s
employment with the Company, that relate to or involve the Company’s businesses
(collectively, the “Work Product”). Without limiting the foregoing, to the
extent possible, all software, compilations and other original works of
authorship included in the Work Product will be considered a “work made for
hire” as that term is defined in Title 17 of the United States Code. If,
notwithstanding the foregoing, the Participant for any reason retains any right,
title or interest in or relating to any Work Product, the Participant agrees
promptly to assign, in writing and without any requirement of further
consideration, all such right, title, and interest to the Company. Upon request
of the Company at any time during or after the Participant’s employment with the
Company, the Participant will take such further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to evidence,
perfect, record or otherwise give full and proper effect to any assignments of
rights under or pursuant to this Agreement. The Participant will promptly
disclose to the Company any such Work Product in writing.
8.5 Non-Disparagement. The Participant agrees that he or she shall not make or
publish any statement (orally or in writing) that becomes or reasonably could be
expected to become publicly known or otherwise impact the Company’s business, or
instigate, assist or participate in the making or publication of any such
statement, which would libel, slander or disparage (whether or not such
disparagement legally constitutes libel or slander) the Company or its officers,
directors and employees, or any person affiliated with the Company, or the
reputations of any of its past or present stockholders, officers, directors,
agents, representatives and employees unless compelled to do so by valid
subpoena or other court order, and in such case only after first notifying the
Company in advance of such subpoena or court order.
8.6 Effect of Breach of Obligations. If a Participant breaches any obligation
contained in this Article 8:
(a) If that breach occurs prior to the Participant’s Termination, his or her
participation in this Plan shall terminate as of the date of the breach, even if
the fact of the breach becomes apparent at a later date, and no amounts will be
due under this Plan; or
(b) If that breach occurs or becomes apparent after the Participant’s
Termination, no amounts will be due under this Plan and the Participant must
repay any amounts paid under either Article 5 or Article 6, plus interest
calculated at the prime rate of interest quoted in the Wall Street Journal, over
the period beginning on the date of the payment to the Participant under the
Plan and ending on the date of repayment.
8.7 Recoupment. In addition to the recovery right described in Section 8.6, if
the Company is required to prepare an accounting restatement that would trigger
recoupment under the Company’s Recoupment Policy, any amount to be repaid by a
Participant under the Recoupment Policy may be withheld by the Company from
amounts otherwise payable by the Company to the Participant under this Plan to
the extent permitted by applicable law and in a manner that complies with Code
Section 409A or an applicable exemption.
8.8 Reasonableness.
(a) The Participant acknowledges and agrees that the restrictions in this
Section 8 are reasonable as the Participant’s capabilities and training are such
that he or she can obtain employment with entities that do not provide
Competitive Products,


10

--------------------------------------------------------------------------------





and further that the Participant can obtain employment with entities that
provide Competitive Products as long as such employment is not engaged in
providing Competitive Products.
(b) The Participant also agrees that the restrictive covenants herein: (i) are
necessary for the protection of the Company’s business; (ii) will not unduly
restrict the Participant’s ability to earn a livelihood; and (iii) are
reasonable in time, territory, and scope. Therefore, the Participant agrees
that, in addition to injunctive relief, the Company is entitled to recover from
the Participant damages arising from a violation of Sections 8.2, 8.3(a),
8.3(b), 8.3(c), 8.3(d), and 8.3(e). Participant further agrees that, if
Participant breaches or threatens to breach any of Participant's obligations
contained herein, then the Company, in addition to any other remedies available
to it under the law, may obtain specific performance and/or injunctive relief,
without bond, against Participant to prevent such continued or threatened
breach. In the event of any breach of any obligation under this Plan, whether or
not there is litigation relating thereto, the restrictions as to duration
contained therein shall extend for a period equal to the cumulative duration of
such breach or breaches.
(c) Sections 8.2, 8.3(a), 8.3(b), 8.3(c), 8.3(d), and 8.3(e) above each are and
shall be construed as independent and separate covenants and Participant agrees
that the existence of a claim or cause of action by Participant against the
Company shall not constitute a defense to the enforcement of the provisions of
these covenants by the Company.
(d) The Participant affirms that the restrictions in Sections 8.3(b), 8.3(c),
8.3(d), and 8.3(e) contain no geographic scope and agree and acknowledge that
such a scope is unnecessary given the limited functional scope of the
restrictions.
(e) If the Participant violates any of these restrictions, the duration of the
violated restriction(s) will be extended for an amount of time equal to the
number of days the Participant violated the restriction(s).
8.9 Enforceability. To the extent any provision of this Article 8 shall be
invalid or unenforceable, it shall be considered deleted and the remainder of
such provision shall be unaffected and shall continue in full force and effect.
In furtherance and not in limitation of the foregoing, should the duration or
geographical extent of, or business activities covered by any provision of this
Article 8 be in excess of that which is valid and enforceable under applicable
law, then such provision shall be construed to cover only that duration, extent
or activities which may validly and enforceably be covered. The Participant
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this Article 8 shall be given the construction that renders the provisions
valid and enforceable to the maximum extent (not exceeding its express terms)
possible under applicable law.
Article 9 - Administration of the Plan
9.1 Administrator. The administration of the Plan shall be under the supervision
of the Administrator. The Administrator shall have the discretionary authority
to make eligibility determinations, all necessary factual determinations and to
construe terms under this Plan. The Administrator shall have the discretionary
authority to delegate its authority to any committee or individual and to hire
such accountants, counsel, actuaries, consultants or other experts it determines
necessary for the administration of this Plan.
9.2 Reliance on Tables, Etc. In administering the Plan, the Administrator will
be entitled, to the extent permitted by law, to rely conclusively on all tables,
valuations, certificates, opinions and reports which are furnished by, or in
accordance with the instructions or recommendations of accountants, counsel,
actuaries, consultants or other experts employed or engaged by the
Administrator.
9.3 Claims and Review Procedure.
(a) Claims Procedure. Any person who believes he or she is being denied any
rights or benefits under the Plan may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv)
information as to the steps to be taken if the person wishes to submit a request
for review. Such notification will be given within ninety (90) days after the
claim is received by the Administrator (or within one hundred eighty (180) days,
if special circumstances require an extension of time for processing the claim,
and if written notice of such extension and circumstances are given to such
person within the initial ninety (90) day period). If such notification is not
given within such period, the claim will be considered denied as of the last day
of such period, and such person may request a review of his or her claim.
(b) Review Procedure. Within sixty (60) days after the date on which a person
receives a written notice of a denied claim (or, if applicable, within sixty
(60) days after the date on which such denial is considered to have occurred)
such person (or his or her duly authorized representative) may (i) file a
written request with the Administrator for the review of the denied claim


11

--------------------------------------------------------------------------------





and of pertinent documents and (ii) submit written issues and comments to the
Administrator. The Administrator will notify such person of its decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific reference to pertinent Plan provisions. The decision on review
will be made within sixty (60) days after the request for review is received by
the Administrator (or within one hundred twenty (120) days, if special
circumstances require an extension of time for processing the request, such as
an election by the Administrator to hold a hearing, and if written notice of
such extension and circumstances are given to such person within the initial
sixty (60) day period). If the decision on review is not made within such
period, the claim will be considered denied.
9.4 Indemnification of Administrator. The Company agrees to indemnify and to
defend to the fullest extent permitted by law any member of the Compensation
Committee serving as the Administrator and any employee assisting the
Administrator in connection with its duties (including any individual who
formerly served as a member of the Compensation Committee or who assisted the
Administrator), against all liabilities, damages, costs and expenses (including
attorneys’ fees and amounts paid in settlement of any claims approved by the
Compensation Committee) incurred by the Administrator or such employee in
connection with the administration of this Plan, including but not limited to
the application of the Claims and Reviews Procedures set forth herein.
9.5 Named Fiduciary. For purposes of ERISA, the named fiduciary of the Plan
shall be the Company.
Article 10 -Amendment and Termination; Term
10.1 Amendment and Termination. The Compensation Committee in its sole
discretion may amend or terminate the Plan at any time; provided, however, that
the Plan may not be amended or terminated (a) after the Compensation Committee
has knowledge of a possible transaction or event that, if consummated, would
constitute a Change in Control, unless and until the Compensation Committee has
determined that all transactions or events that, if consummated, would
constitute a Change in Control have been abandoned and will not be consummated;
or (b) during the Protected Period. Notwithstanding the foregoing, the terms in
this Section 10.1 that otherwise restrict the amendment of the Plan will not
apply to an amendment that (i) is required or advisable for the Company, the
Plan, or any payments or benefits under the Plan to satisfy any applicable law
or regulation, including, without limitation, any amendment pursuant to Section
12.6; or (ii) is not reasonably likely to significantly diminish the payments or
benefits provided to any Participant under the Plan without the Participant’s
written consent.
10.2 Term. The Plan will become effective on the Effective Date and will
terminate on the last day of the Protected Period, unless terminated sooner
under Section 10.1 above. The Company’s obligation to make all payments and
provide benefits that have become payable under the Plan during the existence of
the Plan will survive any termination of the Plan.
Article 11 - Successors; Binding Agreement
11.1 Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to
unconditionally assume all of the obligations of the Company hereunder. Failure
of the Company to obtain such assumption prior to the effectiveness of any such
succession shall constitute Good Reason hereunder and shall entitle the CIC
Participants to payments and benefits in the same amount and on the same terms
as such CIC Participants would be entitled hereunder if they had satisfied the
requirements of Section 4.1, except that for purposes of implementing the
foregoing, the date on which any succession becomes effective shall be deemed
the Date of Termination.
11.2 Binding Agreement. The benefits provided under this Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Participant shall die while any amounts would be
payable to the Participant hereunder had the Participant continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to such person or persons appointed in writing by the
Participant to receive such amounts or, if no person is so appointed, to the
Participant’s estate.
Article 12 - Miscellaneous
12.1 Elections and Notices. Notwithstanding anything to the contrary contained
in this Plan, all elections and notices of every kind under this Plan shall be
made on forms prepared by the Company or shall be made in such other manner as
permitted or required by the Company, including through electronic means, over
the internet or otherwise. An election shall be deemed made when received by the
Company (or its designated agent, but only in cases where the designated agent
has been appointed for the purpose of receiving such election), which may waive
any defects in form.


12

--------------------------------------------------------------------------------





If not otherwise specified by this Plan or the Company, any notice or filing
required or permitted to be given to the Company under the Plan shall be
delivered to the principal office of the Company, directed to the attention of
the SVP General Counsel and Secretary of the Company, or his successor. Such
notice shall be deemed given on the date of delivery.
Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant’s work or home address as shown on the records of
the Company or, at the option of the Company, to the Participant’s email address
as shown on the records of the Company. It is the Participant’s responsibility
to ensure that the Participant’s addresses are kept up to date on the records of
the Company. In the case of notices affecting multiple Participants, the notices
may be given by general distribution at the Participants’ work locations.
12.2 Governing Law; Validity. To the extent not preempted by federal law, the
Plan, and all benefits and agreements hereunder, and any and all disputes in
connection therewith, shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without regard to conflict or choice
of law principles which might otherwise refer the construction, interpretation
or enforceability of this Plan to the substantive law of another jurisdiction.
12.3 Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken thereunder shall be construed as giving any Participant the right to be
retained in the employ of the Company.
12.4 Funding. Benefits are paid from the Company’s general assets.
12.5 Invalidity. In the event any provision of this Plan is held to be illegal
or invalid, the remaining provisions of the Plan shall not be affected thereby.
12.6 Code Section 409A.
(a) The Plan shall be interpreted, construed and operated to reflect the intent
of the Company that all aspects of the Plan and the payments described in the
Plan shall be interpreted either to be exempt from the provisions of Code
Section 409A or, to the extent subject to Code Section 409A, comply with Code
Section 409A and any regulations and other guidance thereunder, to the extent
necessary to avoid the incurrence of the adverse tax consequences under Code
Section 409A, and will be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Plan, payments provided under
the Plan may be made only upon an event and in a manner that complies with Code
Section 409A or an applicable exemption.
(b) Any payments under this Plan that may be excluded from Code Section 409A
either as separation pay due to an involuntary separation from service or as a
short-term deferral will be excluded from Code Section 409A to the maximum
extent possible. For purposes of Code Section 409A, each installment payment
provided under this Plan will be treated as a separate payment.
(c) Whenever a payment under this Plan specifies a payment period with reference
to a number of days or a specified time period, the actual payment date within
the specified time period will be within the sole discretion of the Company.
(d) To the extent required by Code Section 409A, each reimbursement or in-kind
payment benefit provided under this Plan will be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
payments or benefits provided, during each calendar year cannot affect the
expenses eligible for reimbursement, or in-kind payments or benefits to be
provided, in any other calendar year; (ii) any reimbursement of an eligible
expense shall be paid to the Participant on or before the last day of the
calendar year following the calendar year in which the expense was incurred; and
(iii) any right to reimbursements or in-kind payments or benefits under
this Plan shall not be subject to liquidation or exchange for another benefit.
(e) Notwithstanding anything to the contrary in Article 10, this Plan may be
amended at any time, without the consent of any Participant, to avoid the
application of Code Section 409A in a particular circumstance or to the extent
determined necessary or desirable to satisfy any of the requirements under Code
Section 409A, but the Company shall not be under any obligation to make any such
amendment. Nothing in the Plan shall provide a basis for any person to take
action against the Company based on matters covered by Code Section 409A,
including the tax treatment of any award made under the Plan, and the Company
shall not under any circumstances have any liability to any Participant or other
person for any taxes, penalties or interest due on amounts paid or payable under
the Plan, including taxes, penalties or interest imposed under Code
Section 409A.


13

--------------------------------------------------------------------------------







EXHIBIT A
CONTINENTAL BUILDING PRODUCTS, INC.
AMENDED AND RESTATED
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL PLAN
If a title is listed, then the individual then serving in that position will be
deemed to be a Participant of the specified type or types (Severance Participant
and/or CIC Participant) and at the specified level (Tier I Executive or Tier II
Executive) stated in the table below.
Severance Participants
CIC Participants
Tier I Executives
Tier I Executives
President and CEO
President and CEO
Tier II Executives
Tier II Executives
Senior Vice Presidents
Senior Vice Presidents

















14